Citation Nr: 1221090	
Decision Date: 06/15/12    Archive Date: 06/22/12

DOCKET NO.  09-36 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

Entitlement to service connection for Meniere's disease or syndrome.

Entitlement to service connection for disability manifested by dizziness.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel



INTRODUCTION

The Veteran served on active duty from July 1956 to February 1959.  He also had subsequent periods of active duty for training and inactive duty for training in the National Guard.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

When this case was before the Board in April 2011, the Veteran's claim for service connection for Meniere's disease was remanded for further development.  It is properly before the Board at this time.

Evidence added to the claims file since the April 2011 remand suggests, as will be explained in more detail below, that the Veteran does not have a diagnosis of Meniere's disease.  Nevertheless, the Veteran complains of dizziness.  The Veteran, being a layperson, is not expected to know the diagnosis that should be assessed for his symptomatology.  As such, the Board interprets the Veteran's written statements as encompassing a claim of entitlement to service connection for any disability manifested by his complaints of dizziness.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  Therefore, the Board has recharacterized the issues as stated above.  The claim for service connection for disability manifested by dizziness is addressed in the REMAND that follows the ORDER section of this decision.

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.



FINDING OF FACT

Meniere's disease or syndrome has not been present during the period of this claim.


CONCLUSION OF LAW

The criteria for the establishment of service connection for Meniere's disease or syndrome are not met.  38 U.S.C.A. §§ 101, 106, 1110, 1131 (West 2002); 38 C.F.R. §§ 3.6, 3.303, 3.310 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The Court further held that VA failed to demonstrate that "lack of such a pre-AOJ-decision notice was not prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as amended by the Veterans Benefits Act of 2002, Pub. L. No. 107-330, § 401, 116 Stat. 2820, 2832) (providing that '[i]n making the determinations under [section 7261(a)], the Court shall...take due account of the rule of prejudicial error')."

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was provided all required notice in a letter mailed in March 2009, prior to the initial adjudication of the claim.

The record also reflects that VA has obtained the Veteran's active duty and National Guard service treatment records as well as all VA and private treatment records identified by the Veteran.  The Veteran was also afforded a VA examination with regard to his claim in May 2011.  It was conducted by a medical professional, who reviewed the claims file, took history from the Veteran, conducted a thorough examination, and provided properly supported conclusions.  As such, the examination report is adequate.  Neither the Veteran nor his representative has identified any other evidence that could be obtained to substantiate the claim.  The Board is also unaware of any such evidence.  In sum, the Board is also satisfied that VA has complied with its duty to assist the Veteran in the development of the facts pertinent to this claim.

Accordingly, the Board will address the merits of the claim.

II.  Legal Criteria

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty or active duty for training and for disability resulting from an injury incurred in or aggravated by inactive duty for training.  38 U.S.C.A. §§ 101, 106, 1110, 1131; 38 C.F.R. §§ 3.6, 3.303.

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a)  

Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(b).  

"Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability ... in the absence of a proof of present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Court has held that the requirement for service connection that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to the Secretary's adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary. The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2011); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

III.  Factual Background and Analysis

The Veteran's service records are negative for any evidence of Meniere's disease or syndrome.

February 1965, April 1985, and February 1989 service treatment records show that the Veteran denied a history of dizziness, and his ears were normal on examination.

A February 2001 private treatment record shows that the Veteran reported vertigo and being off balance once in a while.  The physician, an otolaryngologist, noted that the Veteran had been diagnosed with Meniere's disease.  The diagnosis noted by the private physician was bilateral mild hearing loss.  The Veteran was advised to get hearing aids.

In May 2004, the Veteran underwent VA examination for hearing loss disability and tinnitus with an audiologist.  With regard to tinnitus, the VA examiner indicated that she was unable to resolve the issue of whether the tinnitus was related to service due to the possible Meniere's disease diagnosis in 2001, since tinnitus is a symptom of Meniere's disease.  The examiner noted that the 2001 record indicated "diagnosed with Meniere's disease."  She stated that, due to this diagnosis and other factors, it was at least as likely as not that hearing loss was related to service noise and at least as likely that it was a result of Meniere's disease.  It was recommended for there to be follow-up with ear, nose, and throat to determine if the Veteran has Meniere's disease.

In March 2006, the Veteran underwent a VA examination by an audiologist.  The Veteran reported a prior diagnosis of Meniere's disease but denied a history of vertigo and fluctuating hearing loss.  The examiner, who was the same audiologist who conducted the May 2004 examination, indicated that she was unable to provide an opinion with respect to etiology of hearing loss, as it related to the possible diagnosis of Meniere's disease and that it required a medical provider's opinion.  An audiologist was not a medical provider.  Therefore, an ear, nose, and throat appointment was requested for the Veteran.

According to an April 2006 VA outpatient treatment record, the Veteran denied vertigo.

In a May 2006 written statement, the Veteran denied that he reported a prior history of Meniere's disease to the VA examiner.  Instead, he had shown the examiner the 2001 report from his private physician.  He made the statement that he did not have Meniere's disease because he did not have the symptoms related to Meniere's disease, including dizziness, nausea, and vomiting.

A September 2008 VA outpatient treatment record shows that the Veteran reported a history of pressure at the left lateral aspect of his head for nine months.

In March 2009, the Veteran underwent a VA examination for hearing loss with an audiologist.  He felt that he should be rated at a higher percentage due to his Meniere's disease diagnosis.  He stated that he was diagnosed with Meniere's disease in 2001 and began experiencing dizziness in approximately 1989 or 1990.  He had one episode per month that lasted 15 to 20 minutes.  He had a sensation of vertigo with the world while he was still.  He found that he had to sit down as he lost balance.  He denied changes in his tinnitus during these episodes.  Electrocochleography was attempted to confirm Meniere's disease.  However, reliable waveforms could not be obtained, and this was consistent with cochlear pathology and the degree of the Veteran's hearing impairment.  The examiner reviewed the claims file.  The examiner noted that the Veteran believed he should be service connected for Meniere's disease, as he believes it is due to acoustic trauma during service.  Review of the literature showed only soft evidence to support this.  Noise-induced hearing loss and acoustic trauma are commonly seen in the general population.  It was the most common cause of acquired hearing loss in adults.  Thus, it was not uncommon for some patients with Meniere's disease to also have noise-induced hearing loss.  Meniere's disease sometimes develops with a symptom of low frequency hearing.  The Veteran's initial decline in his hearing in 1985 and 1989 did not support a low frequency hearing impairment.

In May 2011, the Veteran underwent a VA examination with an audiologist.  He was claiming service connection for Meniere's disease that he stated was diagnosed in 2001 and attributed to loud noise in service.  He reported the onset of dizziness in approximately 2000.  He described a sensation of being off balance, like when a person is drunk.  He also described that the world was spinning.  These instances lasted from five minutes to one hour.  He also experienced dry heaves from five minutes to a half hour that were very painful.  He denied ear fullness.  The Dix-Hallpike maneuver provoked no nystagmus.  However, the Veteran complained of severe dizziness in the undermost position.  The audiologist recommended neurological follow-up to investigate the etiology of the dizziness, as results could indicate cerebellar involvement, and the Veteran's complaints of dizziness with absent nystagmus during Dix-Hallpike could suggest orthostatic or vertebrobasilar insufficiency.  With regard to whether Meniere's disease is related to service, the VA audiologist indicated that she could not provide an opinion without resorting to speculation.

In May 2011, the Veteran also underwent VA ear disease examination with a physician assistant.  His claims file was reviewed.  He described symptoms of bilateral hearing loss, tinnitus, and occasional vertigo when he was diagnosed with Meniere's disease in 2001.  He dated the onset of his dizziness to 2000 and said that it occurred monthly for five minutes to two hours.  The same was true for any balance or gait problems.  On examination, there were no signs of staggering gait or imbalance.  There was no nystagmus.  

The Veteran was then sent for otolaryngology consult with a VA otolaryngologist.  The Veteran described some feeling of fullness in the left ear.  He had brief episodes of disequilibrium that were precipitated by lying flat on his back and/or certain head turning and extensions.  The VA physician commented that the Veteran's symptomatology did not correspond with what his typical impression of what Meniere's syndrome entails.  In his experience, the hearing loss with Meniere's was more related to a low-frequency loss, it was episodic, and it fluctuated.  There was typically asymmetry of one ear versus the other as far as the hearing audiometric pattern, and the Veteran's episodes of disequilibrium seemed to be more related to positional changes that are more vascular in nature.  Perhaps it was vertebrobasilar artery insufficiency.  He did not suspect that the Meniere's would be precipitated by noise exposure over this continued period of time, and the examiner would be stretching to label this as Meniere's syndrome.  The Veteran certainly had noise-induced hearing loss and associated tinnitus, but it was doubtful that this was true endolymphatic hydrops or increased fluid pressure in the inner ear.  Therefore, it would be tough to label this as Meniere's syndrome.  

Finally, later in May 2011, the physician assistant that conducted the ear disease examination provided a diagnosis of Meniere's syndrome.  He then stated that it was less likely as not that Meniere's syndrome was caused by or a result of the Veteran's active service or periods of active duty for training.  There was insufficient evidence to show that Meniere's syndrome was caused by noise exposure.

Based on a review of the record, the Board concludes that the most probative evidence of record establishes that the Veteran does not have Meniere's disease.  The two documents showing diagnoses of Meniere's disease are the February 2001 private medical record and the report of the May 2011 VA ear disease examination conducted by the physician assistant.  However, the Board interprets the February 2001 private record as merely restating the Veteran's assertion that he had been diagnosed with Meniere's disease, not that a diagnosis was given at that time.  To support that conclusion, the Board notes the past tense used in the notation as well as the absence of a notation of Meniere's disease later in the document, where the Veteran's diagnoses were listed.

Furthermore, while the VA physician assistant listed Meniere's disease as a diagnosis in the May 2011 report, the examination provided by the VA otolaryngologist clearly shows that a diagnosis of Meniere's disease could not be given and that to assign such a diagnosis would be "stretching" and "tough."  This is the most probative opinion of record regarding whether a diagnosis of Meniere's disease is warranted.  The examiner is a specialist, who examined the Veteran and provided a thorough report as to diagnosis.  The other evidence of record, while competent, is less probative for the above-mentioned reasons.

The Veteran has submitted a number of articles and studies detailing the symptoms associated with Meniere's disease as well as the causes of such a diagnosis.  However, these articles do not relate to the Veteran directly, provide no information with regard to his diagnosis, and are far less probative than an opinion by a medical specialist who has examined the Veteran.

While the Board has considered the Veteran's statements and acknowledges that the Veteran is competent to describe his symptoms, whether his symptoms are due to Meniere's disease or syndrome is a medical question that he is not competent to answer.  As discussed above, the preponderance of the medical evidence shows that Meniere's disease or syndrome has not present during the pendency of this claim.  Accordingly, the claim must be denied.


ORDER

Service connection for Meniere's disease is denied.


REMAND

Although the Board has jurisdiction over the issue of entitlement to service connection for disability manifested by dizziness, the Veteran has not been provided all required notice in response to this claim and the originating agency has not adjudicated this claim.  Therefore, a remand for further action by the originating agency is required before the Board decides this issue.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The Veteran should be provided all required notice in response to the claim for service connection for disability manifested by dizziness.

2.  The RO or the AMC should also undertake any other development it determines to be warranted.

5.  Then, the RO or the AMC should adjudicate the Veteran's claim for service connection for disability manifested by dizziness.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be issued, and the Veteran and his representative should be afforded the requisite opportunity to respond before the claims folders are returned to the Board for further appellate action.

By this remand the Board intimates no opinion as to any final outcome warranted.  

No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


